t c no united_states tax_court investment research associates inc petitioner v commissioner of internal revenue respondent docket no 16410-05l filed date r filed a federal_tax_lien in florida florida lien and mailed to p a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice regarding p’s unpaid taxes for and the years in dispute p did not submit to r a request for an administrative hearing with regard to the florida lien three months later r filed a federal_tax_lien in illinois illinois lien and mailed to p a second lien notice for the years in dispute p submitted to r’s office of appeals a request for an administrative hearing regarding the illinois lien relying on sec_301_6320-1 and proced admin regs r’s office of appeals determined that p’s request for an administrative hearing was not timely because p failed to request an administrative hearing in response to the earlier florida lien the office of appeals conducted a so-called equivalent_hearing and mailed to petitioner a decision letter p filed a petition with the court challenging r’s decision letter held sec_301_6320-1 and proced admin regs is a reasonable interpretation of sec_6320 i r c and is valid and controlling in this case held further p failed to timely request an administrative hearing with regard to the florida lien and therefore the office of appeals was not required to conduct an administrative hearing under sec_6320 i r c held further the decision letter in dispute does not constitute a notice_of_determination which would permit p to invoke the court’s jurisdiction under sec_6320 and sec_6330 i r c and this case shall be dismissed for lack of jurisdiction robert e mckenzie and kathleen m lach for petitioner sean robert gannon and kathleen c schlenzig for respondent opinion haines judge the question presented in this collection review case is whether the court has jurisdiction under sec_6320 and sec_6330 to review the decision letter concerning equivalent_hearing decision letter upon which the petition for lien or levy action is based as discussed in detail below we conclude that petitioner failed to timely request an administrative hearing and therefore the decision letter in dispute does not constitute a notice_of_determination which would permit petitioner to invoke this court’s jurisdiction under sec_6320 and sec_6330 consequently we are obliged to dismiss this case section references are to sections of the internal_revenue_code as amended for lack of jurisdiction background in inv research associates ltd v commissioner tcmemo_1999_407 a memorandum opinion filed in consolidated dockets the court held inter alia that investment research associates inc petitioner was liable for deficiencies additions to tax and an accuracy-related_penalty for the years and to the court entered decisions in petitioner’s deficiency cases in date petitioner did not appeal the court’s decisions in its deficiency cases and those decisions are now final sec_7481 sec_7483 in date respondent assessed the deficiencies additions to tax and accuracy-related_penalty described above as well as interest on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with regard to petitioner’s unpaid taxes for and hereinafter investment research associates inc filed petitions for redetermination with the court at docket nos and in accordance with the supreme court’s decision in 544_us_40 125_sct_1270 the court’s memorandum opinion in inv research associates ltd v commissioner tcmemo_1999_407 recently was deemed stricken with regard to taxpayers other than petitioner the years in dispute on date respondent filed a notice_of_federal_tax_lien with the secretary of state for the state of florida the florida lien with regard to petitioner’s unpaid taxes for the years in dispute petitioner did not submit to respondent a request for an administrative hearing with regard to the florida lien on date respondent filed a notice_of_federal_tax_lien with the secretary of state for the state of illinois the illinois lien with regard to petitioner’s unpaid taxes for the years in dispute on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with regard to petitioner’s unpaid taxes for the years in dispute on date petitioner submitted to respondent’s office of appeals appeals_office a request for an administrative hearing under sec_6320 the appeals_office determined that petitioner’s request for an administrative hearing was not timely and conducted a so- called equivalent_hearing sec_301_6320-1 proced admin regs on date respondent mailed to petitioner a decision letter for the years in dispute the decision letter stated in pertinent part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or the decision letter stated that the appeals_office rejected petitioner’s offer-in-compromise and that the liens were properly filed and would not be released on date petitioner filed with the court a petition for lien or levy action challenging respondent’s decision letter petitioner acknowledged in its petition that respondent filed the florida lien in date and that respondent issued to petitioner a notice_of_federal_tax_lien filing at that time the petition states that petitioner did not submit to respondent a request for an administrative hearing after receiving notice of the florida lien because petitioner did not own significant assets in the state of florida the court issued an order in this case directing the parties to show cause why this case should not be dismissed for lack of jurisdiction both parties filed responses to the court’s order the court subsequently directed respondent to file a reply to petitioner’s response and respondent complied with the court’s order discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6323 which addresses the place for filing a notice_of_federal_tax_lien provides that the commissioner is required to file separate liens if a taxpayer owns real_property in more than one state and the commissioner may be required to file separate liens in different counties or other governmental subdivisions within a state as designated by the laws of that state sec_6320 pertaining to liens and pertaining to levies provide protections for taxpayers in tax collection matters in general terms sec_6320 and sec_6330 provide for notice and the right to an administrative hearing and judicial review when the commissioner files a federal_tax_lien or proposes to collect unpaid taxes by levy a notice requirements sec_6320 provides that the secretary shall notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 sets forth the time and methods under which the commissioner is required to provide the notice described in sec_6320 the flush language of sec_6320 provides that the notice required by sec_6320 is to be provided not more than business days after the day of the filing of the notice of lien sec_6320 describes the information required to be included in the notice described in sec_6320 sec_6320 provides that the notice shall include the right of the person to request a hearing during the 30-day period beginning on the day after the 5-day period described in paragraph b right to an administrative hearing sec_6320 provides that a person requesting a hearing under subsection a b is entitled to a hearing in respondent’s appeals_office sec_6320 imposes a qualification on subsection b by providing that a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates sec_6320 provides that an appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e c judicial review and tax_court jurisdiction when the appeals_office issues a notice_of_determination to a taxpayer following an administrative hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of a notice_of_determination to file a petition for review with the tax_court or federal district_court as may be appropriate see 123_tc_1 affd 412_f3d_819 7th cir 116_tc_255 the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 it is well settled that the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review sec_6330 123_tc_326 orum v commissioner supra respondent’s issuance of a decision letter as opposed to a notice_of_determination is not conclusive with respect to the question of whether the court has jurisdiction in this case d the parties’ position sec_1 respondent relying on sec_301_6320-1 and proced admin regs respondent asserts that because petitioner failed to submit to respondent a request for an administrative hearing in respect of the florida lien filed in date the appeals_office was not obliged to provide petitioner with an administrative hearing under sec_6320 in response to petitioner’s challenge to the illinois lien filed in date sec_301_6320-1 proced admin regs provides in pertinent part that a taxpayer is entitled to one cdp collection_due_process_hearing with respect to the first filing of a nftl on or after date for a given tax period or periods with respect to the unpaid tax shown on the nftl if the taxpayer timely requests such a hearing sec_301 b q a-b1 proced admin regs states q-b1 is a taxpayer entitled to a cdp hearing with respect to the filing of a nftl for a type of tax and tax periods previously subject_to a cdp_notice with respect to a nftl filed in a different location on or after date a-b1 no although the taxpayer will receive notice of each filing of a nftl under sec_6320 the taxpayer is entitled to only one cdp hearing under sec_6320 for the type of tax and tax periods with respect to the first filing of a nftl that occurs on or after date with respect to that unpaid tax accordingly if the taxpayer does not timely request a cdp hearing with respect to the first filing of a nftl on or after date for a given tax period or periods with respect to an unpaid tax the taxpayer forgoes the right to a cdp hearing with appeals and judicial review of the appeals’ determination with respect to the nftl under such circumstances the taxpayer may request an equivalent_hearing as described in paragraph i of this section thus respondent avers that the court lacks jurisdiction in this case on the ground the decision letter in dispute does not constitute a notice_of_determination that would permit petitioner to invoke the court’s jurisdiction under sec_6320 and sec_6330 petitioner petitioner argues that sec_301_6320-1 and proced admin regs is not a reasonable interpretation of sec_6320 and is invalid specifically petitioner argues that although sec_6320 expressly limits a taxpayer to one hearing for a particular taxable_period sec_6320 does not contain any language requiring a taxpayer to request an administrative hearing with respect to the first notice_of_federal_tax_lien filed by the commissioner as petitioner sees it if the commissioner files multiple liens in different states or governmental subdivisions at different times the taxpayer may request an administrative hearing with regard to any one of those liens so long as his or her request is made within the time limit imposed under sec_6320 petitioner contends that it is manifestly unreasonable to interpret sec_6320 to require a taxpayer to challenge a federal_tax_lien that is filed in a jurisdiction in which the taxpayer has little if any property asserting that it timely filed its request for an administrative hearing with regard to the illinois lien petitioner maintains that the court has jurisdiction in this case on the ground the decision letter in dispute should be considered a notice_of_determination consistent with the court’s holding in 119_tc_252 e analysis sec_6320 requires the commissioner to give written notice to a taxpayer when a federal_tax_lien is filed under sec_6323 given that sec_6323 contemplates the filing of separate liens in multiple states or in multiple counties or other governmental subdivisions within a state it follows that a taxpayer like petitioner in the present case may receive multiple lien notices under sec_6320 although a person may receive multiple lien notices under sec_6320 sec_6320 clearly states that the person is entitled to only one administrative hearing under sec_6320 with respect to the unpaid tax for a particular taxable_period for which a lien was filed the statute does not however explicitly address the narrow question presented in this case ie whether a taxpayer’s right to an administrative hearing in the appeals_office and judicial review of the appeals office’s determination is tied to the first federal_tax_lien filed against the taxpayer or whether the taxpayer may defer and request an administrative hearing in respect of a later filed lien as noted earlier respondent relies on sec_301_6320-1 and proced admin regs as authority for the proposition that a taxpayer must request an administrative hearing with respect to the first federal_tax_lien that is filed in respect of unpaid tax for a particular taxable_period petitioner counters that sec_301_6320-1 and proced admin regs is an interpretative_regulation promulgated under sec_7805 a that is entitled to very little deference and in any event the regulation is inconsistent with the letter and the spirit of sec_6320 it is well settled that an interpretative treasury_department regulation is valid if it implements a congressional mandate in a reasonable manner see natl muffler dealers association inc v united_states 440_us_472 citing 411_us_546 an interpretative treasury_department regulation is reasonable under natl muffler dealers association inc v united_states supra if it harmonizes with the plain language of the statute its origin and its purpose id pincite see also 455_us_16 as previously discussed the language of sec_6320 does not address explicitly the precise point we must decide in this case where a statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent see eg 481_us_454 in this case congress directly addressed the question at issue in the legislative_history underlying sec_4 sec_7805 provides in pertinent part that the secretary shall prescribe all needful rules and regulations for the enforcement of this title specifically h conf rept pincite 1998_3_cb_747 under the heading liens states in pertinent part the conference agreement generally follows the senate amendment except that taxpayers would have a right to a hearing after the notice of lien is filed the irs would be required to notify the taxpayer that a notice of lien had been filed within days after filing during the 30-day period beginning with the mailing or delivery of such notification the taxpayer may demand a hearing before an appeals officer who has had no prior involvement with the taxpayer’s case this hearing right applies only after the first notice of lien with regard to each tax_liability is filed emphasis added in short the house conference_report states that a taxpayer’s right to an administrative hearing and judicial review under sec_6320 arises only with respect to the first lien that is filed for a particular tax_liability where as here congress has directly spoken to the precise question at issue and the intent of congress is clear that is the end of the matter inasmuch as sec_301_6320-1 and proced admin regs reiterates a procedural principle that was unambiguously articulated by congress in the legislative_history of sec_6320 the regulation is valid and controlling in this case see 72_tc_433 sustaining the validity of sec_1_274-2 income_tax regs where the regulation was squarely based on the language of the legislative_history of sec_274 f conclusion there is no dispute that although petitioner received notice of the lien that respondent filed in florida in date petitioner did not submit to respondent a request for an administrative hearing consistent with sec_301_6320-1 and proced admin regs respondent’s appeals_office was not obliged to and did not provide petitioner with an administrative hearing under sec_6320 when petitioner subsequently sought to challenge the illinois lien filed in date see prakasam v commissioner tcmemo_2006_53 it is well settled that respondent may not waive the statutory period in which a taxpayer must request an administrative hearing under sec_6320 and sec_6330 see 116_tc_255 the appeals_office conducted an equivalent_hearing and issued to petitioner a decision letter the decision letter in question does not constitute a notice_of_determination that would permit petitioner to invoke the court’s jurisdiction under sec_6320 see eg id pincite accordingly we are obliged to dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
